                                          Case 3:20-cv-08865-TSH Document 21 Filed 03/04/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARK THOMPSON,                                     Case No. 20-cv-08865-TSH
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   9             v.                                         INTERVENE
                                  10     WOLVERINE SERVICES, LLC,                           Re: Dkt. No. 16
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                          I.    INTRODUCTION
                                  14          Federal Express Corporation moves to intervene pursuant to Federal Rule of Civil

                                  15   Procedure 24(b)(1)(B) in this negligence case brought by Plaintiff Mark Thompson, one of its

                                  16   drivers. ECF No. 16. No opposition has been received. The Court finds this matter suitable for

                                  17   disposition without oral argument and VACATES the April 1, 2021 hearing. See Civ. L.R. 7-

                                  18   1(b). Having considered the parties’ positions, relevant legal authority, and the record in this case,

                                  19   the Court GRANTS FedEx’s motion for the following reasons.

                                  20                                          II.   BACKGROUND
                                  21          On the morning of December 20, 2018, Thompson was delivering a package to USDA

                                  22   Westerb Regional Research Center (“ARS”), located at 800 Buchanan Street, Albany, California.

                                  23   Compl. ¶ 12, ECF No. 1. Thompson got out of his truck with the delivery item and was handing it

                                  24   over to an ARS employee across the top of a barrier gate when the gate suddenly activated. Id. ¶¶

                                  25   15-17. The barrier gate rose abruptly and struck Thompson in the head and face. Id. ¶ 17. ARS

                                  26   has claimed that the gate was being maintained by Defendant Wolverine Services, LLC. Id. ¶ 18.

                                  27   Thompson filed this case on December 14, 2020, alleging one claim of negligence. As of

                                  28   September 22, 2020, FedEx has paid $112,088.81 in benefits to, or on behalf of, Thompson. Mot.
                                           Case 3:20-cv-08865-TSH Document 21 Filed 03/04/21 Page 2 of 3




                                   1   at 2.

                                   2                                         III.    LEGAL STANDARD
                                   3           Rule 24(b) governs permissive intervention. Rule 24(b)(1)(B) “requires (1) an

                                   4   independent ground for jurisdiction; (2) a timely motion; and (3) a common question of law and

                                   5   fact between the movant’s claim or defense and the main action.” Freedom from Religion Found.,

                                   6   Inc. v. Geithner, 644 F.3d 836, 843 (9th Cir. 2011) (citations omitted). Where litigants timely

                                   7   intervene, courts consider several factors in deciding whether to permit intervention, including:

                                   8                   the nature and extent of the intervenors' interest, their standing to raise
                                                       relevant legal issues, the legal position they seek to advance, and its
                                   9                   probable relation to the merits of the case[,] whether changes have
                                                       occurred in the litigation so that intervention that was once denied
                                  10                   should be reexamined, whether the intervenors' interests are
                                                       adequately represented by other parties, whether intervention will
                                  11                   prolong or unduly delay the litigation, and whether parties seeking
                                                       intervention will significantly contribute to full development of the
                                  12                   underlying factual issues in the suit and to the just and equitable
Northern District of California
 United States District Court




                                                       adjudication of the legal questions presented.
                                  13

                                  14   Perry v. Schwarzenegger, 630 F.3d 898, 905 (9th Cir. 2011) (quoting Spangler v. Pasadena City

                                  15   Bd. of Educ., 552 F.2d 1326, 1329 (9th Cir. 1977)). District courts have “broad discretion to make

                                  16   this determination.” Id.

                                  17                                                IV.   DISCUSSION
                                  18           The Court finds permissive intervention appropriate here. As to jurisdiction, FedEx is a

                                  19   Delaware corporation, Thompson is a resident of California, and Wolverine is an Alaska LLC with

                                  20   its principal place of business in Colorado. Compl. ¶¶ 1-2; Javan Decl. ¶ 3-4 & Ex. A, ECF No.

                                  21   16-1. Further, FedEx alleges it has already paid $112,088.81 in benefits as a result of Thompson’s

                                  22   injury. Thus, FedEx has established an independent ground for jurisdiction. See 28 U.S.C. § 1332

                                  23   (A district court has diversity jurisdiction “where the matter in controversy exceeds the sum or

                                  24   value of $75,000 . . . and is between citizens of different states, or citizens of a State and citizens

                                  25   or subjects of a foreign state.”).

                                  26           FedEx’s motion is also timely. In assessing timeliness, courts must consider three factors:

                                  27   “the stage of the proceedings, the prejudice to existing parties, and the length of and reason for the

                                  28   delay.” League of United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1308 (9th Cir. 1997). This
                                                                                            2
                                          Case 3:20-cv-08865-TSH Document 21 Filed 03/04/21 Page 3 of 3




                                   1   case is in its preliminary stages, with Wolverine having just filed its answer and the initial case

                                   2   management conference two months away. Further, the basis for FedEx’s intervention is under

                                   3   the California Labor Code, and section 3853 of the Labor Code provides: “If the action is brought

                                   4   by either the employer or employee, the other may, at any time before trial on the facts, join as

                                   5   party plaintiff or shall consolidate his action, if brought independently.”

                                   6          Finally, FedEx has established that it shares a common question of law or fact because

                                   7   Thompson verifies that at the time of his injury he was acting in the course and scope of his

                                   8   employment with “Federal Express Corporation.” Compl. ¶ 12.

                                   9          Turning to the factors articulated in Perry, intervention would not unduly delay or

                                  10   otherwise prejudice the adjudication of the original parties’ rights. Most important, it is clear that

                                  11   “the nature and extent of [FedEx’s] interest” is substantial, given that Thompson was acting as its

                                  12   employee, as well as its past and likely continued benefits payments to, or on behalf of,
Northern District of California
 United States District Court




                                  13   Thompson. See Perry, 630 F.3d at 905. Given this analysis, the Court finds that FedEx’s

                                  14   participation will likely contribute “to the just and equitable adjudication of the legal questions

                                  15   presented.” See id.

                                  16                                           V.    CONCLUSION
                                  17          For the reasons stated above, the Court GRANTS FedEx’s motion. Federal Express

                                  18   Corporation shall file its complaint-in-intervention forthwith.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: March 4, 2021

                                  22
                                                                                                     THOMAS S. HIXSON
                                  23                                                                 United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
